DETAILED ACTION
	This Office Action is in response to an original application filed 09/22/2022.
	Claims 1-15 are pending.
Claims 3-4 and 6-7 have been cancelled.
Claims 10-15 have been added.
	Claims 1, 6 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter Choi, WO/2018/139700, published 02/08/2018, translated from Korean by WIPO translate), in view of Son et al. (hereinafter Son, “Korean/Chinese Web-Based Font Editor Based on METAFONT for User Interaction, 2017, Springer Nature Singapore, pp. 97-104), and in further view of Li et al. (hereinafter Li, WO/2015/078145, PUBLISHED 2015-06-04, translated from Korean by Clarivate Analytics).
In regard to independent claim 1, Choi teaches:
A font generating method for changing partial character style, performed by a device including a processor (at least Abstract; [10]; Figure 5; claim 1 [Wingdings font/0xE0] Choi teaches a method for generating a font by METAFONT), the font generating method comprising:
generating an intermediate code by adding attributes for [from] METAFONT to code of an outline font described in extensible Markup Language (XML) (at least Abstract; paragraphs [10], [14], [17], [27], [39], [43]-[44], [46]; [49]-[53]; Figures 4, 7-8; Claims 1, 5, 7 [Wingdings font/0xE0] Choi teaches an intermediate code generator 420 that generates an intermediate code (e.g. MetaUFO, see [64], [70]; Figs. 8) by adding an attribute of METAFONT to the code of an outline font described in XML (Unified Font Format (UFO))). 
 generating a font in the METAFONT using information of points acquired by parsing the intermediate code (at least Abstract; [8], [10], [17], [45]-[46]; claims 1, 7 [Wingdings font/0xE0] Choi teaches generation of a METAFONT from points obtained by parsing the intermediate code (e.g. MetaUFO));
Choi fails to explicitly teach:
classifying the font into a whole set representing a whole of a character represented by the font and a partial set representing a part of the character represented by the font.
However, Son teaches:
classifying the font into a whole set representing a whole of a character represented by the font and a partial set representing a part of the character represented by the font (at least pp. 98-99, Section 2.4: Structural Font Generating Program [Wingdings font/0xE0] Son teaches that the font generating program was designed by considering the structure of ‘initial-medial-final’ and the ‘number of set’ of Korean. The font is automatically generated with the hierarchical method of generating radicals by combining the strokes defined in advance, and generating a character by combining the radicals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Son with those of Choi as both inventions are related to aspects of generating METAFONT fonts from the conversion of modified outline fonts. Adding the teaching of Son provides Choi with efficient methods of generating METAFONTs for the Korean language using “the hierarchical method”.
Choi further teaches:
Note: The phrase “relational equation” appears to be described at p. 9, at lines 2 & 5 in reference to step 550 of Fig. 2; p. 17, at lines 11, 22; p. 18, at lines 5, 11; p. 19, at line 2 and Equations 1-3. There is no explanation as to how these are generated or where they come from.

It is suggested that Equations 1-3 be incorporated explicitly into the claims.

generating a relational equation according to a relationship between the whole set and the partial set, and changing a style of the font according to the relational equation (at least [36]; Figures 1-3(a-b) [Wingdings font/0xE0] Choi illustrates in Figure 1, “line” segments defined by P0 [Wingdings font/0xE0] P1, P1 [Wingdings font/0xE0] P2 and P2 [Wingdings font/0xE0] P3. Further, Figure 3 illustrates a horizontal line (not labeled) drawn by executing the code in Figure 2. Choi further illustrates in Figure 2, METAFONT code containing at least one METAFONT attribute/parameter? (stem) that alters the “style” of the letter B as shown in Fig. 3b),
Choi and Son fail to explicitly teach:
wherein the relational equation represents the attributes separately applied to each of components of the character of the whole set and the partial set;  generating a primary reference region of an outline of the font according to the whole set and the partial set; changing a style of the font by changing a shape of the character according to the relational equation representing the attributes while the primary reference region of the outline of the font is at a predetermined fixed position.
However, Li teaches:
wherein the relational equation represents the attributes separately applied to each of components of the character of the whole set and the partial set; generating a primary reference region of an outline of the font according to the whole set and the partial set; changing a style of the font by changing a shape of the character according to the relational equation representing the attributes while the primary reference region of the outline of the font is at a predetermined fixed position (at least Abstract; pp. 3-8 [Wingdings font/0xE0] Li teaches the application of formula (e.g. relational equation(s)) to modify (e.g. enlarge) fonts using curved-line and straight-line enlarging rules and first and second enlarging coefficients (see also pp. 3-8, starting at “According to a first aspect of the present disclosure…”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li with those of Choi and Son as all three inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Li provides Choi and Son with efficient mathematical formula and coefficients that when applied to a font, modify the font.

In regard to dependent claim 2, Choi teaches:
the attributes for the METAFONT include at least one of
Note: from Table 2: attribute name = “round”

a first additional attribute for adjusting roundness at an end of a stroke of the character or a curved part of the stroke,
Note: from Table 2: attribute name = “char”

a second additional attribute for determining a grapheme and a radical of an outline,
Note: from Table 2: attribute name = “formType”

a third additional attribute for setting a combination type of the character,
Note: from Table 2: attribute name = “cmClass”

a fourth additional attribute for setting a position of the outline of the components of the character (at least [57]-[70]; Table 1; Figures 8-9 [Wingdings font/0xE0] Choi teaches an attribute dependX(Y) which is described as (see [61]) as a property for changing the location coordinates of the point B depending on the location coordinates of point A for which the location coordinates are set in advance)
 Note: from Table 2: attribute name = “stClass”

a fifth additional attribute for setting a partial stroke represented by the outline,
Note: from Table 2: attribute name = “double”

a sixth additional attribute for setting a position in a double consonant, or
Note: from Table 2: attribute name = “stroke”

a seventh additional attribute for setting a shape of the stroke of the character.







In regard to dependent claim 5, Choi in view of Son and Li teaches:
the font generating method of claim 1, wherein a non-transitory computer-readable recording medium records a program for performing the font generating method (refer to the rejection of independent claim 1 above).

In regard to claims 6-7, claims 6-7 merely recite a font generating device for executing the font generating method of claims 1-2, respectively. Thus, Choi in view of Son and Li teaches every limitation of claims 6-7, and provides proper motivation, as indicated in the rejections of claims 1-2.

In regard to dependent claim 10, Choi and Son fail to explicitly teach:
the style of the font is changed by changing a style of at least one of the components of the character according to parameter values, wherein the parameter values are converted from the attributes or additional attributes, and wherein the components of the character include an initial letter, a medial letter, a final letter, a radical, a left part, and a right part.
However, Li teaches:
the style of the font is changed by changing a style of at least one of the components of the character according to parameter values, wherein the parameter values are converted from the attributes or additional attributes, and wherein the components of the character include an initial letter, a medial letter, a final letter, a radical, a left part, and a right part (at least Abstract; pp. 3-8 [Wingdings font/0xE0] Li teaches the application of formula (e.g. relational equation(s)) to modify (e.g. enlarge) fonts using curved-line and straight-line enlarging rules and first and second enlarging coefficients (see also pp. 3-8, starting at “According to a first aspect of the present disclosure…”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li with those of Choi and Son as all three inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Li provides Choi and Son with efficient mathematical formula and coefficients that when applied to a font, modify the font.

In regard to dependent claim 12, Choi and Son fail to explicitly teach:
the style of the font is changed by changing a style of at least one of the components of the character according to parameter values, wherein the parameter values are converted from the attributes or additional attributes, and wherein the components of the character include an initial letter, a medial letter, a final letter, a radical, a left part, and a right part.
However, Li teaches:
the style of the font is changed by changing a style of at least one of the components of the character according to parameter values, wherein the parameter values are converted from the attributes or additional attributes, and wherein the components of the character include an initial letter, a medial letter, a final letter, a radical, a left part, and a right part (at least Abstract; pp. 3-8 [Wingdings font/0xE0] Li teaches the application of formula (e.g. relational equation(s)) to modify (e.g. enlarge) fonts using curved-line and straight-line enlarging rules and first and second enlarging coefficients (see also pp. 3-8, starting at “According to a first aspect of the present disclosure…”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li with those of Choi and Son as all three inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Li provides Choi and Son with efficient mathematical formula and coefficients that when applied to a font, modify the font.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Son, and in further view of Li, and in further view of Park et al. (hereinafter Park, U.S. Patent Application Publication No. 2013/0033444 A1, filed 07/30/2012, published 02/07/2013).
In regard to dependent claim 11, Choi, Son and Li fail to explicitly teach:
Note: Typically, ideographic languages such as Chinese, Japanese and Korean comprise characters, where each character further comprises one or more radicals, and where each radical may comprise one or more strokes. That said, what are syllables? Further, what are initial, medial and final letters? Are the terms exclusive to the Korean language?

the whole set is generated to include the character represented by the font which is classified into syllables, and wherein the partial set is generated to include a grapheme represented as at least one of an initial letter, a medial letter, or a final letter according to the syllables of the character represented by the font.
However, Park teaches:
the whole set is generated to include the character represented by the font which is classified into syllables, and wherein the partial set is generated to include a grapheme represented as at least one of an initial letter, a medial letter, or a final letter according to the syllables of the character represented by the font (at least Abstract; p. 8, [0089]-[0090]; Figures 10-11 [Wingdings font/0xE0] Park teaches a system that allows a user to easily enter and interact with Korean block characters comprising an ‘initial position’ character with a ‘medial position’ character, it can be combined only with a ‘final position’ character as the next character).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Park with those of Choi, Son and Park as all of these inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Park provides Choi, Son and Park with an easy to use method for creating and applying edits to Korean block characters.

In regard to dependent claim 13, Choi, Son and Li fail to explicitly teach:
the whole set is generated to include the character represented by the font which is classified into syllables, and wherein the partial set is generated to include a grapheme represented as at least one of an initial letter, a medial letter, or a final letter according to the syllables of the character represented by the font.
However, Park teaches:
the whole set is generated to include the character represented by the font which is classified into syllables, and wherein the partial set is generated to include a grapheme represented as at least one of an initial letter, a medial letter, or a final letter according to the syllables of the character represented by the font (at least Abstract; p. 8, [0089]-[0090]; Figures 10-11 [Wingdings font/0xE0] Park teaches a system that allows a user to easily enter and interact with Korean block characters comprising an ‘initial position’ character with a ‘medial position’ character, it can be combined only with a ‘final position’ character as the next character).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Park with those of Choi, Son and Park as all of these inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Park provides Choi, Son and Park with an easy to use method for creating and applying edits to Korean block characters.

In regard to independent claim 14, Choi teaches:
A font generating method for changing partial character style (at least Abstract; [10]; Figure 5; claim 1 [Wingdings font/0xE0] Choi teaches a method for generating a font by METAFONT), performed by a device including a processor, the font generating method comprising:
generating an intermediate code by adding attributes for METAFONT to code of an outline font described in eXtensible Markup Language (XML) (at least Abstract; paragraphs [10], [14], [17], [27], [39], [43]-[44], [46]; [49]-[53]; Figures 4, 7-8; Claims 1, 5, 7 [Wingdings font/0xE0] Choi teaches an intermediate code generator 420 that generates an intermediate code (e.g. MetaUFO, see [64], [70]; Figs. 8) by adding an attribute of METAFONT to the code of an outline font described in XML (Unified Font Format (UFO)));
generating a font in the METAFONT using information of points acquired by parsing the intermediate code (at least Abstract; [8], [10], [17], [45]-[46]; claims 1, 7 [Wingdings font/0xE0] Choi teaches generation of a METAFONT from points obtained by parsing the intermediate code (e.g. MetaUFO));
Choi fails to explicitly teach:
classifying the font into a whole set representing a whole of a character represented by the font and a partial set representing a part of the character represented by the font.
However, Son teaches:
classifying the font into a whole set representing a whole of a character represented by the font and a partial set representing a part of the character represented by the font (at least pp. 98-99, Section 2.4: Structural Font Generating Program [Wingdings font/0xE0] Son teaches that the font generating program was designed by considering the structure of ‘initial-medial-final’ and the ‘number of set’ of Korean. The font is automatically generated with the hierarchical method of generating radicals by combining the strokes defined in advance, and generating a character by combining the radicals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Son with those of Choi as both inventions are related to aspects of generating METAFONT fonts from the conversion of modified outline fonts. Adding the teaching of Son provides Choi with efficient methods of generating METAFONTs for the Korean language using “the hierarchical method”.
Choi, Son and Li fail to explicitly teach:
wherein the whole set is generated to include the character represented by the font which is classified into syllables, and wherein the partial set is generated to include a grapheme represented as at least one of an initial letter, a medial letter, or a final letter according to the syllables of the character represented by the font;
However, Park teaches:
wherein the whole set is generated to include the character represented by the font which is classified into syllables, and wherein the partial set is generated to include a grapheme represented as at least one of an initial letter, a medial letter, or a final letter according to the syllables of the character represented by the font (at least Abstract; p. 8, [0089]-[0090]; Figures 10-11 [Wingdings font/0xE0] Park teaches a system that allows a user to easily enter and interact with Korean block characters comprising an ‘initial position’ character with a ‘medial position’ character, it can be combined only with a ‘final position’ character as the next character).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Park with those of Choi, Son and Park as all of these inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Park provides Choi, Son and Park with an easy to use method for creating and applying edits to Korean block characters
Choi further teaches:
generating a relational equation according to a relationship between the whole set and the partial set (at least [36]; Figures 1-3(a-b) [Wingdings font/0xE0] Choi illustrates in Figure 1, “line” segments defined by P0 [Wingdings font/0xE0] P1, P1 [Wingdings font/0xE0] P2 and P2 [Wingdings font/0xE0] P3. Further, Figure 3 illustrates a horizontal line (not labeled) drawn by executing the code in Figure 2. Choi further illustrates in Figure 2, METAFONT code containing at least one METAFONT attribute/parameter? (stem) that alters the “style” of the letter B as shown in Fig. 3b);
Choi and Son fail to explicitly teach:
 wherein the relational equation represents the attributes separately applied to each of components of the character of the whole set and the partial set; generating a primary reference region of an outline of the font according to the whole set and the partial set; and changing a style of the font by changing a shape of the character according to the relational equation representing the attributes while the primary reference region of the outline of the font is at a predetermined fixed position,
However, Li teaches:
wherein the relational equation represents the attributes separately applied to each of components of the character of the whole set and the partial set; generating a primary reference region of an outline of the font according to the whole set and the partial set; and changing a style of the font by changing a shape of the character according to the relational equation representing the attributes while the primary reference region of the outline of the font is at a predetermined fixed position (at least Abstract; pp. 3-8 [Wingdings font/0xE0] Li teaches the application of formula (e.g. relational equation(s)) to modify (e.g. enlarge) fonts using curved-line and straight-line enlarging rules and first and second enlarging coefficients (see also pp. 3-8, starting at “According to a first aspect of the present disclosure…”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li with those of Choi and Son as all three inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Li provides Choi and Son with efficient mathematical formula and coefficients that when applied to a font, modify the font.
Choi and Son fail to explicitly teach:
wherein the style of the font is changed by changing a style of at least one of the components of the character according to parameter values, wherein the parameter values are converted from the attributes or additional attributes, and wherein the components of the character include the initial letter, the medial letter, the final letter, a radical, a left part, and a right part.
However, Li teaches:
wherein the style of the font is changed by changing a style of at least one of the components of the character according to parameter values, wherein the parameter values are converted from the attributes or additional attributes, and wherein the components of the character include the initial letter, the medial letter, the final letter, a radical, a left part, and a right part (at least Abstract; pp. 3-8 [Wingdings font/0xE0] Li teaches the application of formula (e.g. relational equation(s)) to modify (e.g. enlarge) fonts using curved-line and straight-line enlarging rules and first and second enlarging coefficients (see also pp. 3-8, starting at “According to a first aspect of the present disclosure…”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li with those of Choi and Son as all three inventions are related to aspects of generating and/or modifying fonts. Adding the teaching of Li provides Choi and Son with efficient mathematical formula and coefficients that when applied to a font, modify the font.

In regard to dependent claim 15, Choi teaches:
the attributes for the METAFONT include at least one of a first additional attribute for adjusting roundness at an end of a stroke of the character or a curved part of the stroke, a second additional attribute for determining a grapheme and a radical of an outline, a third additional attribute for setting a combination type of the character, a fourth additional attribute for setting a position of the outline of the components of the character, a fifth additional attribute for setting a partial stroke represented by the outline (t least [57]-[70]; Table 1; Figures 8-9 [Wingdings font/0xE0] Choi teaches an attribute dependX(Y) which is described as (see [61]) as a property for changing the location coordinates of the point B depending on the location coordinates of point A for which the location coordinates are set in advance), a sixth additional attribute for setting a position in a double consonant, or a seventh additional attribute for setting a shape of the stroke of the character.







Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicant argues that the prior art fails to teach at least two features:
1) “primary reference region of an outline of the font is at a predetermined fixed position”; and
2) “Relational Equation according to a Relationship between the Whole Set and the Partial Set”.
Also, the Applicant has amended the term “hierarchizing” to “classifying” to further clarify the claimed limitation.

1) “primary reference region of an outline of the font is at a predetermined fixed position”

Applicant states that: The “line” segments described in Figure 1 of Choi is a tool used in a method of drawing a curve of a character, and the “horizontal line” in Figure 3 of Choi simply refers to the baseline for a letter of an alphabet; but the “primary reference region of an outline of the font” of the claimed limitation is an anchor point in which remains fixed when changing the style of the font and the position thereof is predetermined.

	The Examiner is unconvinced by the arguments made with respect to this limitation, for at least the reason that the Specification remains unclear, even with the explanations provided by the Applicant.

2) “relational equation according to a relationship between the whole set and the partial set”

Applicant further argues that: The “relational equation” recited in amended claim 1 is also not taught by the cited references since it is not generated as a result of executing generated METAFONT code, but is generated “according to a relationship between the whole set and the partial set’. As the “relational equation according to a relationship between the whole set and the partial set” represents the attributes separately applied to a part of the character, the style of the font changes according to the “relational equation” while the “primary reference region of an outline of the font’ is at a predetermined fixed position.

	Again, the Examiner is unconvinced by the arguments made with respect to this limitation, for at least the reason that the Specification remains unclear, even with the explanations provided by the Applicant.
	The Examiner has added the Li reference to teach the idea of application of various formula (e.g. relational equation(s)) to make changes to fonts.
	The Applicant strongly urges to explicitly recite one or more of the equations and what they do when applied to fonts as disclosed on page 17, line 19 to page 19, line 2 of the original disclosure are examples of the “relational equation according to the relationship between the whole set and the partial set’ applied to change the style of the font, and the equations represents the attributes separately applied to the part of the character.
	The Examiner has also added the prior art of Park et al. to contribute information regarding details about Korean language and the ability to make edits to block characters.

Regarding the previous rejection of dependent Claim 2, Applicant argues that the prior art of Choi disclosing an attribute “dependX(Y) which is described as a property for changing the location coordinates of the point B depending on the location coordinates of point A for which the location coordinates are set in advance’, which teaches the “fourth additional attribute for setting a position of the outline” recited in claim 2 and described in Table 2 as cmClass.
However, the fourth additional attribute of the claimed limitation is different from dependX(Y) attribute disclosed in Choi in that dependX(Y) is for changing the position coordinate of a point in order to maintain a straight line when changing the shape of the character, whereas the fourth additional attribute (cmClass) is for setting the position of the outline of each component of the character when combining the components to form a character.

	Again, the Examiner is unconvinced by the arguments made with respect to this limitation, for at least the reason that the Specification remains unclear, even with the explanations provided by the Applicant.
	The Examiner notes that one concern with the claims is that it is fairly well-known that characteristics of fonts, whether they be bitmap, or outline-type, may be changed using mathematical methods (e.g. application of various formula) for such things as scaling, italicizing, bolding, etc. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
09/30/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177